ORDER

PER CURIAM.
AND NOW, this 6th day of April, 1995, it appears from examination of the record that Keene Corporation was the only party defendant remaining in this matter when it came before the Superior Court and thereafter before this Court on Petition for Allowance of Appeal. Thus, the Order entered at No. 220 E.D. Allocatur Docket 1993 on December 21, 1994, staying the action as to Respondent Keene Corporation pursuant to the Bankruptcy Code, 11 U.S.C. § 362, was in error insofar as it further granted the Petition for Allowance of Appeal as to the remaining parties. The December 21, 1994 Order at No. 220 E.D. Allocatur Docket 1993 is therefore corrected to read only that the Petition for Allowance of Appeal is stayed as to Respondent Keene Corporation pursuant to the Bankruptcy Code, 11 U.S.C. § 362. The docket for this appeal is closed.
MONTEMURO, J., is sitting by designation.